          Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Eduardo Aguilera,                              No. CV-19-01788-PHX-DJH
10                     Petitioner,                      ORDER
11       v.
12       Attorney General of the State of Arizona, et
         al.,
13
                       Respondents.
14
15             This matter is before the Court on Petitioner Eduardo Aguilera’s (“Petitioner”)
16   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) (“Petition”) and
17   the Report and Recommendation (“R&R”) issued by United States Magistrate Judge John
18   Z. Boyle on October 16, 2019 (Doc. 35). Following a sound analysis, Magistrate Boyle
19   recommended the Petition be denied and dismissed with prejudice. (Id. at 12). Petitioner
20   filed an Objection (Doc. 36), and Respondents filed a Response (Doc. 39).1
21             For the reasons discussed below, the Court overrules Petitioner’s Objection and
22   adopts Magistrate Judge Boyle’s R&R in its entirety.
23   I.        The R&R
24             Judge Boyle’s Report and Recommendation (“R&R”) accurately identifies the four
25
     1
       Petitioner has also filed a Notice: Declaration of Innocence (Doc. 37); Notice:
26   Acknowledgment of No Confidence (Doc. 38); Notice: 14 Amendment Privileges and
     Immunities (Doc. 41); Notice re: Release Date (Doc. 43); Notice of Complaint Filed (Doc.
27   46); two Notices of Declaration of Innocence (Docs. 47 & 48); Notice: Conditions and
     Terms of Parole: Null and Void (Doc. 51); Notice of Initiation of Notice of Claim (Doc.
28   54); and Notice of Complaint and Motion for Status Update (Doc. 55) (collectively, “Post-
     Objection Filings”).
       Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 2 of 6



 1   grounds advanced by Petitioner in his Petition, the first being that the Arizona “admin Per
 2   Se” statute violates the presumption of innocence, the “due process of law under the Fifth
 3   Amendment,” and “abridge[s] people’s privileges”; the second that the suspension of
 4   Petitioner’s driving privileges was set to “go into effect on July 20, 2014” if he did not
 5   request a stay or a Motor Vehicle Department hearing; the third that Petitioner’s conviction
 6   was obtained in violation of the Fifth Amendment double jeopardy clause; and the fourth
 7   that the evidence related to his license suspension was not admitted during his state trial.
 8   (Doc. 35 at 6, 9, 10, 11).
 9          After a thorough analysis and review of the record, Judge Boyle found that
10   Petitioner’s claims were not cognizable, were unexhausted and procedurally defaulted
11   without excuse, and failed because Petitioner could not prove his actual innocence.
12   (Doc. 35 at 11-12). Judge Boyle accordingly found that Petitioner was not entitled to
13   habeas corpus relief and recommends denial of his Petition. He further recommends denial
14   of a Certificate of Appealability and leave to proceed in forma pauperis because “dismissal
15   of the Petition is justified by a plain procedural bar and reasonable jurists would not find
16   the ruling debatable” and because “Petitioner has not made a substantial showing of the
17   denial of a constitutional right.” (Id. at 12). The parties were advised by Judge Boyle that
18   they had “14 days from the date of service of a copy of this Report and Recommendation
19   within which to file specific written objections with the Court.” (Id. (citing 28 U.S.C. §
20   636(b)(1); Fed. R. Civ. P. 6 and 72)).
21   II.    Petitioner’s Objection
22          Petitioner timely filed his Objection (Doc. 36). Therein, he argues, as he did in his
23   Petition, that he is innocent of the aggravated DUI charges he was convicted of because
24   the suspended license he was driving on at the time of his July 2014 arrest was suspended
25   via an Admin Per Se—a “fake piece of paper”—and without a hearing. (Id. at 2). Petitioner
26   argues that when he received a second Admin Per Se on July 5, 2014, after being arrested
27   for the underlying charges, he was provided a hearing before his license was suspended,
28   unlike when he received his first Admin Per Se. (Id.) He argues “[i]f my drivers license


                                                -2-
         Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 3 of 6



 1   is not suspended in the second Admin per se, then what makes the state think that my
 2   drivers license got suspended in the first Admin per se. They are both the exact same pieces
 3   of paper both forms have the same value.” (Id.)        He further argues that Due Process
 4   guarantees that his license can only be suspended after a court hearing (id. at 3), and that
 5   his conviction offends the double jeopardy clause because he was twice prosecuted for the
 6   same offense (id. at 4).2 Petitioner makes no reference to Magistrate Judge Boyle’s R&R
 7   in his Objection.
 8   III.    Standard of Review
 9           This Court must “make a de novo determination of those portions of the report or
10   specified proposed findings or recommendations to which” Petitioner objects. 28 U.S.C.
11   § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de
12   novo any part of the magistrate judge’s disposition that has been properly objected to.”);
13   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (same). In
14   doing so, the Court “may accept, reject, or modify, in whole or in part, the findings or
15   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
16   P. 72(b)(3). At the same time, however, the relevant provision of the Federal Magistrates
17   Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review at all. . . of any
18   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1989);
19   see also Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo
20   review of a R&R is only required when an objection is made to the R&R”). Objections are
21   to the R&R, and are not to “be construed as a second opportunity to present the arguments
22   already considered by the Magistrate Judge.” Betancourt v. Ace Ins. Co. of Puerto Rico,
23   313 F. Supp.2d 32, 34 (D.P.R. 2004). It is well-settled that “‘failure to object to a
24   magistrate judge’s factual findings waives the right to challenge those findings[.]’”
25   2
       Petitioner also advances arguments regarding the validity of his conviction for aggravated
     assault, claims that are currently being decided in another, separate federal habeas action.
26   See Aguilera v. Shinn, 2:18-cv-02660-SHR-BGM. “A federal court has neither the power
     to render advisory opinions nor to decide questions that cannot affect the rights of litigants
27   in the case before them.” Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (quotations and
     citations omitted). The Court lacks jurisdiction to review or decide questions in a case that
28   is not before it. Petitioner’s arguments regarding his aggravated assault conviction (Doc.
     36 at 4-6) are therefore overruled and dismissed.

                                                 -3-
       Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 4 of 6



 1   Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (quoting Miranda v. Anchondo,
 2   684 F.3d 844, 848 (9th Cir. 2012) (internal quotation marks omitted) (footnote omitted)).
 3          To enable district court review of an R&R, Rule 72(b)(2) also has a specificity
 4   requirement: namely, it requires parties make “specific written objections to the proposed
 5   findings and recommendations.” Fed. R. Civ. P. 72(2) (emphasis added). “[A]lthough the
 6   Ninth Circuit has not yet ruled on the matter, other circuits and district courts within the
 7   Ninth Circuit have held when a petitioner raises a general objection to an R&R, rather than
 8   specific objections, the Court is relieved of any obligation to review it.” Martin v. Ryan,
 9   2014 WL 5432133, at *2 (D. Ariz. 2014) (citing See, e.g., Warling v. Ryan, 2013 WL
10   5276367, at *2 (D. Ariz. 2013) (“[A] general objection ‘has the same effect as would a
11   failure to object.’”)); Gutierrez v. Flannican, 2006 WL 2816599 (D. Ariz. 2006) (citing
12   Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). See also McCullock v. Tharratt, 2017 WL
13   6398611, at *1 (S.D. Cal. Dec. 15, 2017) (“[G]eneralized or blanket objections do not
14   trigger the de novo requirement.”).
15   IV.    Analysis
16          The Court finds that it has no independent obligation to engage in a de novo review
17   of the R&R because Petitioner’s Objection merely reiterates the arguments he makes in his
18   Petition. (See Doc. 36 (“I am again going to explain to the courts and the State why my
19   drivers license was valid.”). Indeed, Petitioner does not specifically challenge any findings
20   or analysis made by Judge Boyle in the R&R. Judge Boyle’s R&R clearly analyzed and
21   reached conclusions on each of the grounds in Petitioner’s Petition. (See Doc. 35 at 6-11).
22   Petitioner seems to have paid this attention no mind, as he does not identify in his Objection
23   where or how he thinks the Magistrate Judge went wrong. He simply repeats his Petition
24   arguments. If this Court were to undertake de novo review of the arguments in Petitioner’s
25   Objection, which merely replicate the arguments he made in his Petition, it would entirely
26   defeat the whole purpose of having magistrate judges assist the federal judiciary in these
27   matters. Congress authorized district courts to refer matters to magistrate judges for
28   hearings and report and recommendations, with district courts conducting de novo review


                                                 -4-
       Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 5 of 6



 1   only of “those portions of the [magistrate’s] report. . . to which objection is made.” 28
 2   U.S.C. § 636(b)(1). The “obvious purpose” of the specific objection requirement, “is
 3   judicial economy.” Haley v. Stewart, 2006 WL 1980649, *2 (July 11, 2006) (citing
 4   Thomas, 474 U.S. at 149; Reyna–Tapia, 328 F.3d at 1121). “This efficiency would be lost
 5   if parties were permitted to invoke the de novo review of the district court merely by
 6   interposing general, non-specific objections to the magistrate’s R&R,” id., or, as in this
 7   case, by allowing the party “a second opportunity to present the arguments already
 8   considered by the Magistrate Judge.” Betacourt, 313 F. Supp. 2d at 34.
 9          In light of the foregoing, the Court deems the arguments Petitioner advances in his
10   Objection ineffective objections to the R&R. See id. at *2 (citing Thomas, 474 U.S. 149).
11   His failure to identify any flaws in the legal analysis of the R&R has the same effect as a
12   complete failure to object. See Warling, 2013 WL 5276367, at *2 (citing Howard, 932
13   F.2d at 509; Haley, 2006 WL 1980649, at *2).
14          Although the Court could simply accept the R&R based upon this case law, it did
15   not. The Court reviewed the R&R, the exhibits referenced therein, including the December
16   16, 2015, transcript of Petitioner’s trial proceedings (Doc. 31-3 at 83), and the applicable
17   law.   The Court is left with the firm conviction that Magistrate Judge Boyle’s
18   recommendations are well taken and are supported by a correct application of the law
19   throughout. Petitioner’s Objection is therefore overruled.
20          Accordingly,
21          IT IS ORDERED that Petitioner’s Objection to the R&R (Doc. 36) is
22   OVERRULED. Magistrate Judge Boyle’s Report and Recommendation (Doc. 35) is
23   ACCEPTED and ADOPTED as the Order of this Court. The Petition for Writ of Habeas
24   Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH
25   PREJUDICE.
26          IT IS FURTHER ORDERED that Petitioner’s Notice of Complaint and Motion
27   for Status Update (Doc. 55) is GRANTED, insofar as this Order provides the status of
28   Petitioner’s Petition. The remainder of Petitioner’s Post-Objection Filings (Docs. 37, 38,


                                                -5-
       Case 2:19-cv-01788-DJH Document 56 Filed 05/04/21 Page 6 of 6



 1   41, 43, 46-48, 51, 54), construed as untimely, supplemental objections, are DENIED.
 2          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
 3   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
 4   on appeal are DENIED because dismissal of the Petitioner is justified by a plain procedural
 5   bar and reasonable jurists would not find the ruling debatable, and because Petitioner has
 6   not made a substantial showing of the denial of a constitutional right.
 7          IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this action
 8   and enter judgment accordingly.
 9          Dated this 4th day of May, 2021.
10
11
12                                                Honorable Diane J. Humetewa
13                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
